DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “determining a stiffness value for each of a plurality of points on said tissue sample,” and the claim also recites “particularly using a scanning probe microscope” which is the narrower statement of the range/limitation, and the claim also recites “more particular a (sic) atomic force microscope,” which is yet a narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites “wherein said plurality of points comprises stiffness values in the range of 50 to 210000,” but does not state the units for these values. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-10, 12-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plodinec, et al (U.S. Patent 8,756,711 B2).
Regarding claim 1, Plodinec discloses a method for classifying a tissue sample obtained from a mammary tumor, said method comprising:
Determining a stiffness value for each of a plurality of points on a tissue sample using an atomic force microscope (column 2, lines 24-28), resulting in a stiffness distribution (abstract; column 3, lines 14-50), and
Assigning said sample to a breast cancer molecular subtype based on said stiffness distribution (column 19, line 47-column 20, line 16).
Regarding claim 6, Plodinec discloses wherein said pluralities of points are determined with a spatial resolution of at least 100 micrometers (abstract).
Regarding claim 7, Plodinec discloses wherein the tissue sample is a tissue biopsy sample or a resection specimen (abstract).
Regarding claim 8, Plodinec discloses wherein said plurality of points is arranged within an area or a line (column 2, lines 45-50).
Regarding claim 9, Plodinec discloses whereby said stiffness values of at least two different areas of the said same sample are determined, and the distance between the geometrical centres of said areas is in the range of 100 micrometers to 1 mm (column 2, lines 50-55).
Regarding claim 10, Plodinec discloses wherein said line extends along the longitudinal axis of said tissue sample (column 6, lines 29-33).
Regarding claim 12, Plodinec discloses wherein said plurality of points is recorded within 6 minutes to 6 hours (column 6, lines 49-51).
Regarding claim 13, Plodinec discloses wherein said plurality of points is recorded at a range of rates from 1000 loading cycles per second to 0.1 loading cycles per second (column 13, line 59).
Regarding claim 14, Plodinec discloses wherein said plurality of points is recorded with maximum loads ranging from 200 pN to 3 mN (column 13, lines 66-67).
Claim 16 is drawn to the system for performing the method of claim 1, and the same rejections apply mutatis mutandis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210.  The examiner can normally be reached on M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        20 February 2021